DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-6 are pending and are examined in this Office action.

Claim Interpretation
Regarding claims 1-6, all of the recited SEQ ID NOs:1, 3, and 5 are from Hevea brasiliensis; see Sequence Listing. 

Claim Objections
Claims 2 and 3 are objected to for reciting in line(s) 3 the phrase “at least one selected from the group”, which appears to be a typographical error, omitting the term “gene” from the phrase; see the remainder of the claim(s). It is suggested to replace the phrase “at least one selected from the group” with the phrase ---at least one gene selected from the group--- in each of claims 2 and 3, as that appears to have been the Applicants’ intent. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 101
Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is inoperative and therefore lacks patentable utility. 
Hevea brasiliensis. However, Applicants concede that the biosynthesis mechanism of natural rubber, and particularly the regulatory mechanism remains largely unclear (see Specification, page 4, paragraph 0009, Summary of Invention). 
	The Specification describes that the rubber synthesis of rubber particles is activated by binding a CPT family protein, a NgBR family protein, and a REF family protein to rubber particles in vitro (pages 14-15, paragraph 0045). Applicants describe that the combination of the CPT family protein, NgBR family protein, and REF family protein is directly involved in rubber synthesis (Id.). It is presumed that the CPT family protein, NgBR family protein, and REF family protein are disposed on rubber particle for rubber synthesis as shown in FIG. 1 (Id., page 14, lines 21-24). The rubber synthesis activity of rubber particles can be enhanced by binding a CPT family protein, a NgBR family protein, and a REF family protein to rubber particle in vitro, for example in reaction vessels (e.g. test tubes, industrial plants) (page 15, paragraph 0045). The disclosure and the state of the art make it clear that the claimed compositions require rubber particles from Hevea (for rubber synthesis activity). It is unclear how the claimed invention can function in any plants other than Hevea.
	Accordingly, based on the disclosure and the state of the art, it is unclear what – if any – would be the effect of introducing these three Hevea brasiliensis genes (coding for a cis-prenyltransferase (CPT) family protein, a Nogo-B receptor (NgBR) family protein, and a rubber elongation factor (REF) family protein) into any and all possible plants, for example in a sequoia tree, or in the pondweed Elodea canadensis. 
	Therefore, in the absence of provided specific function, the claim recitations merely encompass a plant (any plant in addition to, or other than, Hevea brasiliensis) simply having these three Hevea brasiliensis genes (coding for a cis-prenyltransferase (CPT) family protein, a Nogo-B receptor (NgBR) family protein, and a rubber elongation factor (REF) family protein). Applicants have not tested a single embodiment of the claimed invention, nor have Applicants supplied evidence of a reasonable expectation of success of the claimed invention. It is unclear how such claimed composition will provide any specific utility. The Specification does not provide adequate support for the claimed invention. This is not a specific and substantial utility, because further research would be required to determine how to use the products and methods as claimed such that they may have a specific, substantial, and credible utility.
See MPEP § 2107.02. For example, a statement that a composition has an unspecified "biological activity" or that does not explain why a composition with that activity is believed to be useful fails to set forth a “specific and substantial utility.” Brenner v. Manson, 383 US 519, 148 USPQ 689 (1966) (general assertion of similarities to known compounds known to be useful without sufficient corresponding explanation why claimed compounds are believed to be similarly useful insufficient under 35 U.S.C. § 101); In re Ziegler, 992 F.2d 1197, 1201, 26 USPQ2d 1600, 1604 (Fed. Cir. 1993) (disclosure that composition is “plastic-like” and can form “films” not sufficient to identify specific and substantial utility for invention); In re Kirk, 376 F.2d 936, 153 USPQ 48 (CCPA 1967) (indication that compound is “biologically active” or has “biological properties” insufficient standing alone). See also In re Joly, 376 F.2d 906, 153 USPQ 45 (CCPA 1967); Kawai v. Metlesics, 480 F.2d 880, 890, 178 USPQ 158, 165 (CCPA 1973) (contrasting description of invention as sedative which did suggest specific utility to general suggestion of “pharmacological effects on the central nervous system” which did not). In contrast, a disclosure that identifies a particular biological activity of a compound and explains how that activity can be utilized in a particular therapeutic application of the compound does contain an assertion of specific and substantial utility for the invention. See MPEP § 2107.02.
Also see Brenner v. Manson, 383 U.S. 519, 148 USPQ 689 (1996); In re Ziegler, 992 F.2d 1197, 26 USPQ2d 1600 (Fed. Cir. 1993) who teach that inventions are unpatentable under 35 U.S.C. § 101 if Applicants fail to identify any specific and substantial utility for the invention or fail to disclose enough information about the invention to make its usefulness immediately apparent to those familiar with the technological field of the invention. Furthermore, credibility of asserted utility must be assessed after Applicants have disclosed a specific and substantial utility of their claimed invention. 
	Thus, the claimed invention is not supported by a specific and substantial asserted utility for the reasons set forth above, and further, credibility has not been assessed.
	Claims 1-6 are also rejected because they read on naturally occurring Hevea brasiliensis plants, which comprise naturally occurring polynucleotide sequences and their encoded polypeptides present naturally in the plant Hevea brasiliensis (as SEQ ID NOs:1-6; see Sequence Listing). The claims are drawn to a “transformed” Hevea brasiliensis plant, which is produced by introducing a gene coding for a cis-prenyltransferase (CPT) family protein, a gene coding for a Nogo-B receptor (NgBR) family protein, and a gene coding for a rubber elongation factor (REF) family protein into a plant to allow the plant to express the CPT family protein, the NgBR family protein, and the REF family protein; and wherein the genes are SEQ ID NOs:1, 3, and 5, respectively, from Hevea brasiliensis. These products are found in nature and thus, are unpatentable to the applicants. The polynucleotide sequences and the polypeptide sequences as claimed have the same characteristics as those found naturally in the genome or as cellular precursors thereof, and therefore do not constitute patentable subject matter.  
	The claims include the limitation that the obtained plant is a transformed plant but the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring. Plant transformation/transgenic techniques can be used, for example, to repair a mutation in a plant and thereby revert the plant to one that is genetically identical to a wild-type plant (Kmiec et al., U.S. Patent Application Publication 2003/0236208 A1, paragraphs 0096-0107). Because the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring, the claims are drawn to any plant (for example, Hevea brasiliensis). 
	Although the claims recite the step of “introducing” a nucleic acid sequence, the step of “introducing” is very generally recited; this step is not substantial integration of the natural principle(s) sufficient to confer patent eligibility. For example, “introducing” a nucleic acid sequence is interpreted as introduction via naturally occurring crossing and homologous recombination in a Hevea brasiliensis. This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle; this step is not a substantial integration of the natural principle sufficient to confer patent eligibility. 
	The claimed products have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring polynucleotides, polypeptides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed products are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.	

Indefiniteness
Claims 1-6 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
	The claims are drawn to a transformed plant, which is produced by introducing a gene coding for a cis-prenyltransferase (CPT) family protein, a gene coding for a Nogo-B receptor (NgBR) family protein, and a gene coding for a rubber elongation factor (REF) family protein into a plant to allow the plant to express the CPT family protein, the NgBR family protein, and the REF family protein; and wherein the genes are SEQ ID NOs:1, 3, and 5, respectively, from Hevea brasiliensis. 
	However, the disclosure and the state of the art make it clear that the claimed compositions require rubber particles from Hevea (for rubber synthesis activity). It is unclear how the claimed invention can function in any plants other than Hevea. Applicants have not tested a single embodiment of the claimed invention, nor have Applicants supplied evidence of a reasonable expectation of success of the claimed invention. It is unclear how such claimed composition(s) will provide any specific utility. Applicants are reminded that an asserted utility must be specific and substantial. See MPEP § 2107.02. Since the claims do not provide adequate specific and substantial utility, the metes and bounds of the claims cannot be determined. See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970). 
	In the interest of compact prosecution, the claims are nonetheless examined. 
 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SUNDERASAN (Sunderasan et al., 1994, Incidence of Self- and Cross-pollination in Two Hevea brasiliensis clones, J. Nat. Rubb. Res. 9(4): 253-257). This rejection is made to the extent that the claims are broadly and reasonably interpreted to read on naturally occurring Hevea brasiliensis plants, which comprise naturally occurring polynucleotide sequences and their encoded polypeptides present naturally in the plant Hevea brasiliensis; see supra.
	The claims are drawn to a transformed plant, which is produced by introducing a gene coding for a cis-prenyltransferase (CPT) family protein, a gene coding for a Nogo-B receptor (NgBR) family protein, and a gene coding for a rubber elongation factor (REF) family protein into a plant to allow the plant to express the CPT family protein, the NgBR family protein, and the REF family protein; and wherein the genes are SEQ ID NOs:1, 3, and 5, respectively, from Hevea brasiliensis. 
SUNDERASAN teaches the relative incidence of self- and cross-pollination in open-pollinated seeds of two Hevea brasiliensis clones (entire document; see Title, Abstract, for example). The study was based on the outcrossing rates of two trees planted in two commercial rubber estates (Plant Materials section, bridging pages 253-254). 
The population of self- and cross-pollinated Hevea brasiliensis trees, taught by SUNDERASAN, inevitably includes plants that are produced by introducing (via self- and cross-pollination) a gene coding for a CPT family protein, a gene coding for a NgBR family protein, and a gene coding for a REF family protein (i.e., the genes of SEQ ID NOs:1, 3, and 5, respectively, from Hevea brasiliensis). 
	It is noted that, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See MPEP § 2113. 
	The instantly claimed (e.g., Hevea brasiliensis) plants are indistinguishable from the Hevea brasiliensis plants taught by SUNDERASAN.   
	Accordingly, SUNDERASAN anticipated the claimed invention.

Summary
No claim is allowed.

Examiner’s Contact Information
                                                                                                                                                                   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663